Citation Nr: 1144541	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  06-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania which denied entitlement to service connection for diabetes mellitus.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran has current type 2 diabetes mellitus, and set foot in the Republic of Vietnam during the Vietnam Era. 

2.  The Veteran's type 2 diabetes mellitus is compensably disabling. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for diabetes mellitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for diabetes mellitus may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for diabetes mellitus, will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran seeks service connection for diabetes mellitus, a disability with which he is currently diagnosed.  VA outpatient treatment records dated from August 2003 to December 2004 show that the Veteran was being treated with oral antidiabetic medication for diagnosed diabetes mellitus.  Thus, the issue in this case turns to whether the Veteran had service in the Republic of Vietnam during the Vietnam era.  

The Veteran has testified that during active service in November 1963, he was transferred from Bangkok, Thailand, to Travis Air Force Base in California, and that while aboard a Pan-Am flight, had a five hour layover in Saigon, in the Republic of Vietnam.  He has stated that he then flew to the Philippines, Hawaii, and Travis Air Force Base.  He asserts that he actually stepped foot in Vietnam during service in November 1963, and that his current diagnosis of diabetes mellitus should be presumed to have been incurred as a result thereof.

The Veteran's service personnel records show that he was stationed in Korat, Thailand, from October 1962 to November 1963.  He was transferred from Korat to Travis Air Force Base, California, on November 10, 1963.  His orders show that he was to be transported to Bangkok by military aircraft.  He was then to depart Bangkok on "flight 254" for the continental United States.

In January 2010, the Veteran submitted a copy of a United States Air Force Military Air Transport Service (MATS) boarding pass reflecting his travel from Bangkok to Travis Air Force Base on the 313th day of the year (November 9).

Information available on the internet shows that Pan Am serviced the routes reported by the Veteran.  As a result, in its March 2010 Remand, the Board directed that the RO contact the United States Army and Joint Services Records Research Center (JSRRC) to obtain information as to the route of "flight 254" which the Veteran took from Bangkok in November 1963.  In August 2010, the Defense Personnel Records Information Retrieval System, in pertinent part, indicated that it could not be verified whether the Veteran was on a flight that had a five hour lay-over in Saigon.

Similarly, correspondence from the Air Force Historical Research Agency dated in June 2011 indicated that none of the histories researched contained information on contract civil flights.

A map of MATS routes for western transport of the Air Force in 1964 demonstrates that the route for all flights leaving Bangkok for the continental United States would go to Saigon, en route to Travis Air Force Base. 
http://upload.wikimedia.org/wikipedia/commons/3/3f/Wtaf-routes-1964.jpg.

Service department records confirm that the Veteran had service in Thailand and that in November 1963, he was ordered to be transferred from Bangkok, Thailand, to Travis Air Force Base.  The evidence shows that he was transported to Bangkok by military aircraft, and then was transported to Travis Air Force Base on "flight 254."  The Veteran's report that he left Bangkok, had a five hour layover in Saigon, and then flew to the Philippines, Hawaii, and Travis Air Force Base are consistent with the circumstances of his service.  

This statement is consistent with the above-cited MATS routes for western transport of the Air Force in 1964 which show that flights leaving Bangkok en route to Travis Air Force Base would go through Saigon, the Philippines, and Hawaii.  The Veteran is competent to report what his has witnessed, and his statements have been substantiated by the MATS routes for 1964.  

The Board has no reason to doubt the Veteran's credibility.  In light of the objective and lay evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that the preponderance of the evidence shows that the Veteran set foot in the Republic of Vietnam during the Vietnam Era.  Consequently, he is considered to have Vietnam service and is, therefore, presumed to have been exposed to herbicides during his active service. 

The Veteran has been diagnosed as having type 2, diabetes mellitus, for which presumptive service connection is available.  The remaining question is whether the Veteran's diabetes mellitus is manifested to a compensable degree.  In this regard, VA outpatient treatment records dated from August 2003 to December 2004 reflects a diagnosis of diabetes mellitus that requires the use of oral metformin and Glyburide, a hypoglycemic agent that used in conjunction with restricted diet to treat type 2, diabetes.  U.S. National Library of Medicine, National Institute of Health (Jul. 1, 2011); www.nlm.nih.gov//pubmedhealth/PMH0000833;  Saenz A, Fernandez-Esteban I, Mataix A, Ausejo Segura M, Roqué I., Figuls M, Moher D.; Metformin monotherapy for type 2 diabetes mellitus. Cochrane Database of Systematic Reviews 2005, Issue 3. Art. No.: CD002966. DOI: 10.1002/14651858.CD002966.pub3.  Diabetes mellitus warrants a compensable disability rating when the disease requires the use of an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Hence the disease is shown to be present to a compensable degree.

As such, the criteria for the grant of service connection for type 2 diabetes mellitus are met.  The appeal is granted.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


